UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1223



JOSEPH LAROSA; DOMINICK LAROSA,

                                             Plaintiffs - Appellees,

          versus


JOAN LAROSA; VIRGIL B. LAROSA,

                                             Defendants - Appellants,


          and


WESBANCO; BANK ONE, WEST VIRGINIA, NA;
RUSSELL L. BONASSO; HARRISON COUNTY BANK,

                                                Parties in Interest.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     John S. Kaull,
Magistrate Judge. (CA-02-9-1)


Submitted:   August 23, 2004             Decided:   September 3, 2004


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Crim, MCNEER, HIGHLAND, MCMUNN & VARNER, L.C.,
Clarksburg, West Virginia, for Appellants. Gregory H. Schillace,
SCHILLACE LAW OFFICE, Clarksburg, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Joan   LaRosa   and   Virgil     B.     LaRosa    appeal   from   the

magistrate judge’s order* determining that an “Order of Court”

entered in the District Court for the District of Maryland was a

final judgment in that action.          The magistrate judge therefore

concluded that the Maryland judgment was properly registered in the

Northern District of West Virginia pursuant to 28 U.S.C. § 1963

(2000), and accordingly denied Joan and Virgil’s motion to quash

the registration of judgment. We have reviewed the parties’ briefs

and   the   record   on     appeal    and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.    See LaRosa v. LaRosa, No. CA-02-9-1 (N.D.W. Va. Jan. 23,

2004).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




      *
      The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                     - 3 -